


Exhibit 10.1




SETTLEMENT AND RELEASE AGREEMENT




THIS SETTLEMENT AND RELEASE AGREEMENT (this “Settlement Agreement”) is made and
entered into as of September 6, 2012 (the “Effective Date”), by and between
Visualant, Incorporated (the “Company”) and Bradley E. Sparks (“Sparks”).




WHEREAS, Sparks currently is a Director of the Company, and during the period
from November 2006 to November 2009 also served as the Chief Executive Officer
and President of the Company; and




WHEREAS, Sparks made a loan to the Company in 2007 from his Individual
Retirement Account (the “IRA Account”) and the Company remains indebted to
Citigroup Global Markets, Inc., IRA Custodian for Bradley E. Sparks (the “IRA
Custodian”) pursuant to a Promissory Note dated February 20, 2007 in the
principal amount of USD $50,750.00 (the “2007 Note”) plus interest and penalty
interest thereon to the Effective Date in the amount of $66,780.48 (referred to
as, the “IRA Debt Obligations”);




WHEREAS, the Company also remains indebted to Sparks pursuant to (a)  a
Promissory Note dated September 30, 2009 in the principal amount of
USD $22,478.35 representing unreimbursed expenses (the “2009 Note”) and interest
thereon to the Effective Date in the amount of $5,705.73; (b) accrued but unpaid
compensation in the amount of $721,333; and (c) accounts payable and medical
expenses in the amount of $11,451 (collectively, the “Additional Debt
Obligations” and together with the IRA Debt Obligations, the “Total Debt
Obligations”); and




WHEREAS, the Company and Sparks wish to resolve and settle the Total Outstanding
Debt Obligations by the Company (i) paying $50,750.00 in cash to the IRA
Custodian and issuing 513,696 shares of the Company’s common stock to the IRA
Custodian (together, the “IRA Settlement Payments”), in full settlement of the
IRA Outstanding Debt Obligations, and (ii) paying $39,635.00 in cash to Sparks
and issuing 4,000,000 shares of the Company’s common stock to Sparks (together,
the “Additional Settlement Payments”), in full settlement of the Additional
Outstanding Debt;




NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Sparks hereby agree as follows:




1.         Payments in Satisfaction of Total Outstanding Debt.  For and in
consideration of the release and agreements set out in this Settlement
Agreement, the parties agree as follows:




 

a.

Cash Payments.  Within three business days of the execution and delivery of this
Settlement Agreement by both of the parties, the Company shall pay (i)
$50,750.00 in cash to the IRA Custodian by wire transfer pursuant to the
instructions set forth on Schedule A attached hereto; and (ii) $39,635.00  in
cash to Sparks by wire transfer pursuant to the instructions set forth on
Schedule B attached hereto; and




--------------------------------------------------------------------------------




 

b.

Stock Payments.  Within three business days of the execution and delivery of
this Settlement Agreement by both parties, the Company shall issue (i) a
certificate for 513,696 shares of the Company’s common stock to the IRA
Custodian in accordance with the delivery instructions set forth on Schedule A
attached hereto; and (ii) a certificate for 4,000,000 shares of the Company’s
common stock to Sparks in accordance with the delivery instructions set forth on
Schedule B attached hereto.  All such shares shall be deemed fully paid upon
issuance by the Company.  Sparks acknowledges that the shares will carry a
legend restricting their resale except pursuant to an available exemption under
applicable securities laws.  The Company agrees that it will use its best
efforts to promptly remove such legend at the request of Sparks at such time as
the shares are transferable under applicable securities laws.  




2.         Satisfaction of Total Debt Obligations.  Sparks hereby acknowledges
and agrees that (a) the IRA Settlement Payments to be made to the IRA Custodian
pursuant to Section 1(a)(i) and (b)(i) shall constitute full and complete
satisfaction of all of the IRA Debt Obligations, and (b) the Additional
Settlement Payments to be made to Sparks pursuant to Section 1(a)(ii) and
(b)(ii) shall constitute full and complete satisfaction of all of the Additional
Debt Obligations.




3.         Cancellation of Notes.  Upon receipt of the payments set forth in
Section 1, Sparks will promptly deliver to the Company the original 2007 Note
and 2009 Note, each marked “Paid in Full,” or deliver a lost note affidavit in
lieu of such delivery.




4.         Resignation as Director.  Upon receipt of the payments set forth in
Section 1,  Sparks agrees to resign as a Director of the Company by signing and
delivery to the Company a resignation letter in the form attached as Exhibit A
hereto.




5.         Mutual Non-disparagement.  Each of the Company and Sparks agrees to
refrain from making any oral or written statements to any third parties that are
disparaging of the other party.




6.         Mutual Release.  For and in consideration of the agreements set out
in this Settlement Agreement, and conditioned upon the Company’s satisfaction of
the Total Debt Obligations by making the payments set forth in Section 1 above,
each of the Company and Sparks (each a “Releasing Party”), and any other person
or entity who could claim through either of said parties, including but not
limited to, their officers, directors, heirs, personal representatives,
successors and assigns, hereby irrevocably and unconditionally release, acquit,
and forever discharge the other party, its successors, assigns, agents,
representatives and attorneys (each a “Released Party” and collectively, the
“Released Parties”) from any and all claims, demands, or liabilities whatsoever,
whether known or unknown, suspected or unsuspected, now existing or arising in
the future, at law or in equity, which the Releasing Party ever had or may now
have against the Released Parties, including without limitation, any claims,
demands, or liabilities (including attorneys’ fees and costs actually incurred)
arising out of or relating to any of the Total Debt Obligations (except for
claims arising under this Settlement Agreement).  It is the parties’ intention
to fully and finally settle and release each other from any matters and claims
relating to the Total Debt Obligations, notwithstanding the discovery or
existence of any additional or different claims or facts.







Settlement and Release Agreement

Page 2

--------------------------------------------------------------------------------




7.         Waiver.  Each of the Company and Sparks expressly waives any and all
rights which it/he may have under any foreign law or any federal statute, state
law or common law principle that would otherwise limit the effect of this
Settlement Agreement to claims known or suspected as of the date on which the
parties execute this Settlement Agreement.  For the purpose of implementing a
full and complete release and discharge of all Released Parties hereunder, each
Releasing Party expressly acknowledges that this Settlement Agreement is
intended to include in its effect, without limitation, all claims which each
Releasing Party does not know or suspect to exist in its favor at the time of
execution hereof, and that this Settlement Agreement contemplates the
extinguishment of any and all such claim or claims.




8.         Confidentiality.  Each party agrees to keep confidential the terms of
this Settlement Agreement, as well as all other proprietary and non-public
information of the other party.  Notwithstanding the foregoing, each party may
disclose the terms of this Settlement Agreement to its representatives provided
they agree to be bound by the foregoing confidentiality obligation, and the
Company may disclose the terms of this Settlement Agreement to the extent
required under applicable securities laws.




9.         Indemnification.  Each party agrees to indemnify and hold harmless
the other party, to the fullest extent permitted by law, from and against any
and all losses, claims, damages, obligations, assessments, penalties, judgments,
awards, and other liabilities (collectively, “Liabilities”), and will fully
reimburse the other party for any and all fees, costs, expenses and
disbursements (collectively, “Expenses”), as and when incurred, including
 defending any claim, action, suit or proceeding, caused by, relating to, based
upon, arising out of or in connection with any breach by such first party’s
obligations under this Settlement Agreement.




10.       Attorneys’ Fees.  In the event that any party brings any legal action
or proceeding against the other party to enforce any provision of this
Settlement Agreement, or if any party breaches any provision of this Settlement
Agreement, the substantially prevailing party in such legal action or proceeding
shall be entitled to recover its reasonable costs, including attorney’s fees, as
determined by the court in any such legal action or proceeding, in addition to
any other remedies provided for in this Settlement Agreement or under law.




11.       Acknowledgment.  Each of the Company and Sparks acknowledges that
it/he has read this entire Settlement Agreement, understands its provisions, is
not executing this Settlement Agreement in reliance on any promises,
representations or inducements other than those contained herein, has had the
opportunity to review the Settlement Agreement with its/his legal counsel, and
has voluntarily entered into this Settlement Agreement.







Settlement and Release Agreement

Page 3

--------------------------------------------------------------------------------




12.       Entire Agreement.  This Settlement Agreement sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.




13.       Severability.  If any provision or portion of any provision of this
Settlement Agreement is found to be unlawful, invalid, or unenforceable, the
remaining portions of this Settlement Agreement shall, in all respects, remain
binding and effective and shall be construed, or be in full force and effect, to
the maximum extent lawfully permissible.




14.       Binding Effect.  This Settlement Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective officers,
directors, agents, heirs, personal representatives, successors and assigns.




15.       Counterparts.  This Settlement Agreement may be executed in
counterparts, by facsimile and electronically, each of which will be deemed an
original, but all of which together will constitute one and the same agreement.




16.       Governing Law.  This Settlement Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Washington,
without giving effect to its conflict of law principles for the purpose of
applying the laws of another jurisdiction.  Any proceeding brought pursuant to
this Settlement Agreement may be brought in King County, Washington.




17.       Further Acts.  Each of the parties agrees to execute any and all other
documents as may be reasonably requested by the other party to effectuate the
terms of this Agreement.







Settlement and Release Agreement

Page 4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Settlement and Release
Agreement as of the Effective Date first above written.







Visualant Incorporated

Bradley E. Sparks

 

 

 

 

/s/ Ronald P. Erickson

/s/ Bradley E. Sparks

By:  Ronald P. Erickson

Bradley E. Sparks

Its:   Chief Executive Officer

 

 

 

Date:  September 6, 2012

Date:  September 6, 2012







Settlement and Release Agreement

Page 5

--------------------------------------------------------------------------------




EXHIBIT A




September 6, 2012




Board of Directors of

Visualant, Incorporated




Gentlemen:




I hereby resign my position as a director and member of the Board of Directors
and Audit Committee of Visualant, Incorporated, effective as of the date set
forth above.




I have no disagreement with the Company on any matter relating to the
registrant’s operations, policies or practices.




Sincerely,




/s/ Bradley E. Sparks

Bradley E. Sparks







Settlement and Release Agreement

Page 6

--------------------------------------------------------------------------------